Case 2:20-cv-00013-SPC-NPM Document 35 Filed 06/26/20 Page 1 of 20 PageID 229




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

   SIERRA CLUB and ENVIRONMENTAL
   CONFEDERATION OF SOUTHWEST
   FLORIDA,

           Plaintiffs

   v.                                                                 Case No: 2:20-CV-00013

   U.S. FISH AND WILDLIFE SERVICE; AURELIA
   SKIPWITH, as Director of the U.S. Fish and
   Wildlife Service; FLORIDA DEPARTMENT OF
   TRANSPORTATION; KEVIN J. THIBAULT, as
   Secretary of the Florida Department of Transportation;
   U.S. ARMY CORPS OF ENGINEERS; and
   TODD T. SEMONITE, as Chief Engineer and
   Commanding General of the U.S. Army Corps of
   Engineers,

         Defendants.
   ________________________________________/

        DEFENDANTS’ OPPOSED JOINT MOTION TO DISMISS COUNTS ONE AND
               THREE OF PLAINTIFFS’ FIRST AMENDED COMPLAINT
         AND CONSOLIDATED MEMORANDUM OF POINTS AND AUTHORITIES

           Pursuant to Federal Rule of Civil Procedure 12(b)(1) and Local Rule 3.01, the Florida

   Department of Transportation and Kevin J. Thibault in his official capacity (collectively the

   “Department”); the U.S. Fish and Wildlife Service and Aurelia Skipwith in her official

   capacity; U.S. Army Corps of Engineers and Todd T. Semonite in his official capacity

   (collectively “Federal Defendants”) by and through their undersigned counsel jointly move for

   dismissal of Count One and Count Three of Plaintiffs’ First Amended Complaint for lack of

   subject matter jurisdiction. In support of this motion, the Department and Federal Defendants

   state as follows:
Case 2:20-cv-00013-SPC-NPM Document 35 Filed 06/26/20 Page 2 of 20 PageID 230




          1.      Count One of Plaintiffs’ First Amended Complaint claims that the United States

   Fish and Wildlife Service’s (“USFWS”) Biological Opinion (“BO”) for the State Road (“SR”)

   29 project violates the Endangered Species Act (“ESA”) and the Administrative Procedure Act

   (“APA”). See ECF No. 24 at 17-18. Count Three claims that the Department’s Categorical

   Exclusion (“CE”) adopted for the SR 29 project violates the National Environmental Policy

   Act (“NEPA”) and the APA. Id. at 19-20.

          2.      The Department recently rescinded its CE for the SR 29 project and the related

   Location and Design Concept Acceptance (“LDCA”) and, due to this status, the USFWS

   rescinded its BO for the SR 29 project.

          3.      Due to rescission of both the CE and the BO, Plaintiffs’ causes of action related

   to the same are moot because the Plaintiffs cannot obtain effectual relief from the Court.

   Furthermore, due to the rescission of these documents, Plaintiffs are no longer challenging

   final agency actions, as is required to bring a claim under the APA. Therefore, the Court lacks

   subject matter jurisdiction over Counts One and Three. For these reasons, the Department and

   Federal Defendants respectfully request that this Court dismiss Count One and Count Three.

          4.      As to the remaining counts—Counts Two, Four, and Five of Plaintiffs’ First

   Amended Complaint—the Department seeks to continue to be heard on these counts,

   consistent with the Court’s May 29, 2020 Order. See ECF No. 34 (holding that “[Florida

   Department of Transportation] will continue to be heard concerning all counts.”).

          5.      Undersigned counsel certify that they conferred with Plaintiffs’ counsel in a

   good faith effort to resolve the issues raised by this motion to dismiss for lack of subject matter

   jurisdiction. However, counsel was unable to agree on the resolution of this motion.



                                                   2
Case 2:20-cv-00013-SPC-NPM Document 35 Filed 06/26/20 Page 3 of 20 PageID 231




          6.         This motion is further supported by the Memorandum of Points and Authorities

   filed herewith.

          Based on the foregoing, the Department and Federal Defendants jointly request the

   Court to dismiss both Counts One and Three for lack of subject matter jurisdiction on grounds

   of mootness and lack of final agency action.

                       MEMORANDUM OF POINTS AND AUTHORITIES

                                   STATUTORY BACKGROUND

   I.      NATIONAL ENVIRONMENTAL POLICY ACT

          NEPA, 42 U.S.C. § 4321 et seq., is essentially a procedural statute that requires federal

   agencies to inform themselves of the environmental effects of proposed federal actions. See

   Sierra Club v. U.S. Army Corps of Eng’rs, 295 F.3d 1209, 1214 (11th Cir. 2002) (“[NEPA] is

   not a substantive environmental statute which dictates a particular outcome if certain

   consequences exist.”).

          When an agency proposes a “major [f]ederal action[] significantly affecting the quality

   of the human environment,” 42 U.S.C. § 4332(2)(C), NEPA requires preparation of an

   Environmental Impact Statement (“EIS”). See 42 U.S.C. § 4332. If there is a question whether

   a proposed action will significantly affect the quality of the human environment an

   environmental assessment (“EA”) may be prepared. An EA is a brief and concise document

   containing sufficient evidence and analysis for the agency to determine whether to prepare a

   more extensive EIS or a finding of no significant impact. 40 C.F.R. § 1508.9(a)(1); River Rd.

   All. v. Corps of Eng’rs of U.S. Army, 764 F.2d 445, 449 (7th Cir.1985). A third option is

   available for certain federal actions that have been determined, because of their very nature



                                                   3
Case 2:20-cv-00013-SPC-NPM Document 35 Filed 06/26/20 Page 4 of 20 PageID 232




   and past experience, not to have, individually or cumulatively, a significant effect on the human

   environment. 40 C.F.R. §§ 1501.4(a), 1508.4. Such actions are considered “categorically

   excluded” from the requirement of either an EA or EIS review, and a governmental agency

   may designate a “categorical exclusion” for such decisions as applicable.

   II.    ENDANGERED SPECIES ACT

          Section 7(a)(2) of the ESA provides that federal agencies must ensure that any action

   authorized, funded, or carried out by such agency is not likely to “jeopardize the continued

   existence of any endangered species or threatened species or result in the destruction or adverse

   modification of habitat of such species which is determined by the Secretary . . . to be critical.”

   16 U.S.C. § 1536(a)(2).

          The ESA requires the action agency to consult with the USFWS whenever a federal

   action “may affect” an endangered or threatened species. 50 C.F.R. § 402.14(a). Formal

   consultation culminates in the issuance of a BO by the USFWS, which advises the action

   agency whether jeopardy is likely to occur for any listed species and, if so, whether “reasonable

   and prudent alternatives” exist to avoid a jeopardy situation. 50 C.F.R. § 402.14(h)(2).

   III.   ADMINISTRATIVE PROCEDURE ACT

          “Because NEPA does not provide for a private right of action, plaintiffs challenging an

   agency action based on [the ESA or] NEPA must do so under the Administrative Procedure

   Act.” St. Johns Riverkeeper v. U.S. Army Corps of Eng’rs, 304 F. Supp. 3d 1229, 1238 (M.D.

   Fla. 2018) (quoting Ouachita Watch League v. Jacobs, 463 F.3d 1163, 1173 (11th Cir. 2006)).

   To have a justiciable “case and controversy” for an ESA or NEPA claim brought under the

   APA, there must be a final agency action. See 5 U.S.C. § 704 (“Agency action made



                                                   4
Case 2:20-cv-00013-SPC-NPM Document 35 Filed 06/26/20 Page 5 of 20 PageID 233




   reviewable by statute and final agency action for which there is no other adequate remedy in a

   court are subject to judicial review.”).

           As a general matter, two conditions must be satisfied for agency action to be “final.”

   First, the action “must mark the ‘consummation’ of the agency’s decision making process,”

   and not be “of a merely tentative or interlocutory nature.” Bennett v. Spear, 520 U.S. 154,

   177-78 (1997). Second, the action “must be one by which ‘rights or obligations have been

   determined,’ or from which ‘legal consequences will flow.’” Id. (citation omitted); see also

   Alaska Dep’t of Envtl. Conservation v. EPA, 540 U.S. 461, 483 (2004) (“to be final, agency

   action must mark the consummation of the agency’s decision making process, and must either

   determine rights or obligations or occasion legal consequences”) (citation omitted).

                                    FACTUAL BACKGROUND

           The instant case is an action for declaratory judgment and injunctive relief involving

   two separate Department roadway improvement projects—the expansion of a portion of SR 29

   and the separate expansion of a portion of SR 82.1

           The purpose of the SR 29 project is to widen SR 29 from two to four lanes, within the

   project limits, to improve the level of service along the roadway, to accommodate future

   population and employment growth, and to enhance safety conditions. The SR 29 project

   extends from SR 82 to County Road 80-A (Cowboy Way) in Hendry and Collier Counties.

           Plaintiffs’ First Amended Complaint challenges the adequacy of the USFWS’ BO in

   Count One and the Department’s decision2 to invoke a Type II CE for the SR 29 project, as


   1
     The instant motion to dismiss relates solely to the counts involving the SR 29 project.
   2
     Under the Surface Transportation Project Delivery Program, 23 U.S.C. § 327, and a Memorandum of
   Understanding (“MOU”) between the Federal Highway Administration (“FHWA”) and the Department, signed
   on December 14, 2016 (“the 2016 MOU”), FHWA assigned, and the Department assumed, FHWA’s


                                                    5
Case 2:20-cv-00013-SPC-NPM Document 35 Filed 06/26/20 Page 6 of 20 PageID 234




   well as the adequacy of the CE, in Count Three. See ECF No. 24 at 17, 20.

            On January 22, 2016, the USFWS finalized the BO for the SR 29 project. See Exhibit

   A, “Letter from USFWS to FHWA.” On April 11, 2017, as part of the NEPA process, the

   Department prepared a Type II CE for the SR 29 project, based in part on the BO. See Exhibit

   B, “Department’s Type 2 CE Determination Form.”

            On May 27, 2020, the Department determined that rescission of the Type II CE for the

   SR 29 project was appropriate based, in part, upon the fact that construction funding is not

   anticipated for at least ten years, and that there are no active state or federal environmental

   permits along the corridor. See Exhibit C, “Request for Rescission Email.” Thus, the

   Department requested that the Florida Department of Transportation, Office of Environmental

   Management (“OEM”), rescind the Type II CE and related LDCA for this corridor. See id.

   On June 5, 2020, the OEM approved the Department’s request and rescinded the Type II CE

   and related LDCA previously issued on May 15, 2017. Exhibit D, “OEM Rescission of CE

   Letter.” When environmental action is required on this corridor at some time in the future, the

   District will coordinate with OEM for the appropriate class of action. See Exhibit C.

            On June 12, 2020, based on the Department’s rescission of the CE, the USFWS

   likewise rescinded its BO. See Exhibit E, “Email Regarding Status of BO.” The USFWS

   stated that:

            [. . .] [W]e are aware the FDOT intends to rescind the type II categorical
            exclusion for the State Road 29 from State Road 82 to County Road 80A
            project. We further understand that the FDOT does not intend to construct the

   responsibility for environmental review, consultation, or other actions pertaining to road projects including SR
   29 (and SR 82), and all liability for any claims related to environmental review actions for such road projects on
   or after the effective date of the 2016 MOU.




                                                           6
Case 2:20-cv-00013-SPC-NPM Document 35 Filed 06/26/20 Page 7 of 20 PageID 235




          project for at least 10 years. Based on this information, the Service does not
          consider our current Biological Opinion (dated January 22, 2016) and
          subsequent amendment to the Biological Opinion (dated June 22, 2016) on the
          project, as provided to the Federal Highway Administration (FHWA), to be
          operative. When you are ready to go forward with the project, you may re-
          initiate consultation with the Service, per your current agreement with the
          FHWA to conduct consultations, pursuant to Section 7 of the Endangered
          Species Act of 1973.

   Id.
   STANDARD OF REVIEW

          By virtue of Article III, Section 2, of the United States Constitution, federal courts are

   limited to resolving “cases and controversies,” both legal and equitable, that arise under the

   Constitution, federal law, or treaties. See Friends of the Earth v. Laidlaw Envtl. Servs., 528

   U.S. 167, 202 (2000) (Scalia, J. and Thomas, J., dissenting); Lujan v. Defs. of Wildlife, 504

   U.S. 555, 559 (1992). Therefore, before the Court can consider the merits of Plaintiffs’ First

   Amended Complaint, it must first determine whether Plaintiffs have properly invoked the

   Court’s jurisdiction. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998) (“Without

   jurisdiction the court cannot proceed at all in any cause.”).

          Pursuant to Federal Rule of Civil Procedure 12(b)(1), a complaint must be dismissed

   for lack of subject matter jurisdiction if the action: “does not ‘arise under’ the Federal

   Constitution, laws or treaties (or fall within one of the other enumerated categories of Art. III,

   S[ection] 2, [of the Constitution], or is not a ‘case or controversy’ within the meaning of that

   section; or the cause is not one described by any jurisdictional statute.” Baker v. Carr, 369

   U.S. 186, 198 (1962); see also Fed. R. Civ. P. 12(h)(3) (“If the Court determines at any time

   that it lacks subject matter jurisdiction, the court must dismiss the action.”); Univ. of S. Ala. v.

   Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999) (“Simply put, once a federal court



                                                    7
Case 2:20-cv-00013-SPC-NPM Document 35 Filed 06/26/20 Page 8 of 20 PageID 236




   determines that it is without subject matter jurisdiction, the court is powerless to continue.”).

   “The burden for establishing federal subject matter jurisdiction rests with the party bringing

   the claim.” See Williams v. Poarch Band of Creek Indians, 839 F.3d 1312, 1314 (11th Cir.

   2016) (quoting Sweet Pea Marine Ltd. v. APJ Marine, 411 F.3d 1242, 1247 (11th Cir. 2005)).

            The jurisdiction of the federal court may be attacked facially or factually. Morrison v.

   Amway Corp., 323 F.3d 920, 924 n.5 (11th Cir. 2003). In a facial challenge, a court assumes

   the allegations in the complaint are true and determines whether the complaint sufficiently

   alleges a basis for subject matter jurisdiction. Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th

   Cir. 1990) (per curiam).

            On the other hand, factual attacks “challenge ‘the existence of subject matter

   jurisdiction in fact, irrespective of the pleadings, and matters outside the pleadings, such as

   testimony and affidavits, are considered.’” Id. (explaining that, in dealing with a factual attack

   to subject matter jurisdiction, the district court may consider extrinsic evidence) (citation

   omitted); see also Int’l Bhd. of Teamsters v. Amerijet Int’l, 932 F. Supp. 2d 1336, 1343 (S.D.

   Fla. 2013) (explaining that, when a party mounts a factual attack, a “district court is free to

   independently weigh facts, and ‘may proceed as it never could under 12(b)(6) or Fed. R. Civ.

   Pr. 56”) (citations omitted).3 In considering a factual attack on subject matter jurisdiction, the

   Court is free to weigh the facts and is not constrained to view them in the light most favorable



   3
     For example, a district court may take judicial notice of certain facts without converting a motion to dismiss
   into a motion for summary judgment. Bryant v. Avado Brands, 187 F.3d 1271, 1278 (11th Cir. 1999). A fact
   may be judicially noticed when it “can be accurately and readily determined from sources whose accuracy
   cannot reasonably be questioned.” Fed. R. Evid. 201(b). Permissible facts that a district court may consider
   include public records. See Universal Express v. SEC, 177 F. App'x 52, 53-54 (11th Cir. 2006) (per curiam)
   (citing Stahl v. U.S. Dep't of Agric., 327 F.3d 697, 700 (8th Cir. 2003) (“The district court may take judicial
   notice of public records and may thus consider them on a motion to dismiss.”) (citation omitted)).



                                                           8
Case 2:20-cv-00013-SPC-NPM Document 35 Filed 06/26/20 Page 9 of 20 PageID 237




       to the plaintiff. Carmichael v. Kellogg, Brown & Root Servs., 572 F.3d 1271, 1279 (11th Cir.

       2009).

                                                  ARGUMENT

                The Court lacks subject matter jurisdiction for both Counts One and Three of Plaintiffs’

       First Amended Complaint due to the rescission of the BO and the CE for the SR 29 project.

       Count One alleges that USFWS’ BO for SR 29 violates the ESA and the APA. See ECF No.

       24 at 17-18. Count Three alleges that the Department’s CE for SR 29 violates NEPA and the

       APA. See id. at 19-20. Central to Plaintiffs’ claims for Count One and Count Three,

       respectively, is their reliance on each agencies’ final action for the SR 29 project, i.e., the

       USFWS’ BO and the Department’s CE. Because both the BO and the CE are rescinded, the

       Court cannot grant meaningful relief and the claims set forth in Counts One and Three are

       moot. It follows that, because those claims are not based on any remaining final, reviewable

       agency actions by either FDOT or USFWS, there is also no live controversy present for this

       Court’s review under the APA. See Exhibits D and E; see, e.g., 5 U.S.C. § 704. Accordingly,

       Counts One and Three must be dismissed.

  I.            COUNTS ONE AND THREE ARE MOOT BECAUSE THERE IS NO LIVE
                CONTROVERSY AND THE COURT IS UNABLE TO GRANT EFFECTIVE
                RELIEF.

                Generally, “[a] case is moot when it no longer presents a live controversy with respect

       to which the court can give meaningful relief. If events that occur subsequent to the filing of

       a lawsuit . . . deprive the court of the ability to give the plaintiff . . . meaningful relief, then the

       case is moot and must be dismissed.” Nat’l Ass’n of Bds. of Pharmacy v. Bd. of Regents of the

       Univ. Sys., 633 F.3d 1297, 1309 (11th Cir. 2011) (citations omitted). “Dismissals on mootness



                                                          9
Case 2:20-cv-00013-SPC-NPM Document 35 Filed 06/26/20 Page 10 of 20 PageID 238




    grounds are properly entered under Rule 12(b)(1) as dismissals for lack of subject matter

    jurisdiction.” Defs. of Wildlife v. Bureau of Ocean Energy Mgmt., Regulation, and Enf’t, 791

    F. Supp. 2d 1158, 1165 (S.D. Ala. 2011) (citing Sheely v. MRI Radiology Network, P.A., 505

    F.3d 1173, 1182 (11th Cir. 2007)).

           Here, the Court lacks subject matter jurisdiction over Counts One and Three because

    the claims contained within those counts are moot. See, e.g., North Carolina v. Rice, 404 U.S.

    244, 246 (1971) (per curiam) (“Mootness is a jurisdictional question because the Court ‘is not

    empowered to decide moot questions or abstract propositions.’”) (citations omitted). Counts

    One and Three should be dismissed on mootness grounds because the documents challenged

    by Plaintiffs in Counts One and Three—the BO and the CE—have been rescinded and are

    inoperative. See Exhibits C, D, and E; see, e.g., Cmtys. for a Great Nw. v. U.S. Dep’t of

    Interior, CV 07-98-M-DWM, 2008 WL 11417138 (D. Mont. Jan 19, 2008) (holding that

    Plaintiffs’ challenge to withdrawn BO was moot because there was no longer a live controversy

    regarding its lawfulness and because the new environmental analysis will be based on new or

    modified agency action and a new administrative record).

           Essentially, Count One and Count Three challenge the adequacy of both the USFWS’

    BO and the Department’s CE. See ECF No. 24. Because the BO and CE (the product of

    agency actions) were since rescinded and rendered inoperative subsequent to filing of the

    complaint, a live controversy is not present, the Court is unable to grant any effective relief,

    and Count One and Count Three are moot. See, e.g., Nat’l Ass’n of Bds. of Pharmacy, 633

    F.3d at 1309 (“If events that occur subsequent to the filing of a lawsuit … deprive the court of

    the ability to give the plaintiff … meaningful relief, then the case is moot and must be



                                                  10
Case 2:20-cv-00013-SPC-NPM Document 35 Filed 06/26/20 Page 11 of 20 PageID 239




    dismissed.”) (citations omitted). Of relevance here, Plaintiffs ask for declaratory relief (request

    for relief paragraph a); vacatur of the BO and CE (request for relief paragraphs b and c); and

    injunctive relief (request for relief paragraph e). See ECF No. 24 at 22-23. The Court clearly

    cannot grant vacatur of the BO and CE as they have already been rescinded. Similarly, the

    Court cannot grant declaratory relief with respect to the validity of the BO and the CE, as that

    would constitute an impermissible advisory opinion. See, e.g., Christian Coal. of Alabama v.

    Cole, 355 F.3d 1288, 1291 (11th Cir. 2004) (“a federal court determination of a moot case

    would constitute an impermissible advisory opinion”). As for injunctive relief, Plaintiffs

    would need to show they were entitled to such relief and cannot do so given that the challenged

    improvements to SR 29 cannot happen at this point.4 Thus, because the Court grant any

    effective relief, Plaintiffs’ challenge to the SR 29 BO and the CE is not justiciable and must be

    dismissed. See, e.g., Church of Scientology v. United States, 506 U.S. 9, 12 (1992) (quoting

    Mills v. Green, 159 U.S. 651, 653 (1895)) (stating that federal courts have “no authority ‘to

    give opinions upon moot questions or abstract propositions, or to declare principles or rules of

    law which cannot affect the matter in issue in the case before [them].’”) (quoting Mills v.

    Green, 159 U.S. 651, 653 (1895)); Christian Coal. of Alabama, 355 F.3d at 1291 (“The ‘case

    or controversy’ requirement prevents federal courts from deciding a case on the merits if such

    a decision could no longer provide ‘meaningful relief’ to the parties.”) (citation omitted).



    4
      “The standard for a permanent injunction is essentially the same as for a preliminary injunction except that
    the plaintiff must show actual success on the merits instead of a likelihood of success.” Klay v. United
    Healthgroup, Inc., 376 F.3d 1092, 1097 (11th Cir. 2004) (citation omitted). “A plaintiff seeking a preliminary
    injunction must establish that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in
    the absence of preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the
    public interest.” Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20 (2008). Plaintiffs here cannot show any harm
    to their asserted interests because the SR 29 project is not proceeding at this time.



                                                             11
Case 2:20-cv-00013-SPC-NPM Document 35 Filed 06/26/20 Page 12 of 20 PageID 240




            Plaintiffs cannot show that the circumstances here present an exception to the general

    rule on mootness, because the challenged actions (conduct of adopting a CE and making

    similar findings in a new BO) are not capable of repetition. The exception to the mootness

    doctrine for matters that are capable of being repeated yet evading review is narrow and applies

    only in “exceptional situations.” Dow Jones & Co. v. Kaye, 256 F.3d 1251, 1256 (11th Cir.

    2001) (quoting City of Los Angeles v. Lyons, 461 U.S. 95, 109 (1983)). In particular, two

    criteria must be met. First, there must be “a reasonable expectation or a demonstrated

    probability that the same controversy will recur involving the same complaining party.” Al

    Najjar v. Ashcroft, 273 F.3d 1330, 1336 (11th Cir. 2001) (quoting Sierra Club v. Martin, 110

    F.3d 1551, 1554 (11th Cir. 1997)). Second, “the challenged action [must be] in its duration

    too short to be fully litigated prior to its cessation or expiration.” Id. Neither of the criteria is

    satisfied here.

            First, there is no “reasonable expectation” that the Department and the USFWS would

    resume the conduct being challenged, if Counts One and Three are dismissed. Greater

    Yellowstone Coal. v. Tidwell, 572 F.3d 1115, 1121 (10th Cir. 2009) (holding that the voluntary

    cessation of the challenged activity rendered the count moot where there was no reasonable

    expectation the alleged wrongs would be repeated). In short, there is presently no final design

    in place for a future SR 29 project. Any future finished design may have reduced scope,

    locations, and impacts, resulting in different environmental impacts and requiring updated

    impact studies to be conducted and an updated future determination regarding appropriate

    environmental review processes. Furthermore, the Department’s Type II CE for the SR 29

    project was issued on April 11, 2017. See Exhibit B. Any new NEPA decision regarding the



                                                     12
Case 2:20-cv-00013-SPC-NPM Document 35 Filed 06/26/20 Page 13 of 20 PageID 241




    SR 29 project will require new and updated factual information from the date the CE was

    issued – which was more than three years ago. Likewise, findings made by the USFWS in a

    future BO will necessarily be based upon the most current data and information relating to the

    environmental and economic landscape of the project area, including any information

    developed since the BO was originally issued. 16 U.S.C. § 1536(a)(2); 50 C.F.R. §

    402.14(g)(8). Under the circumstances, Plaintiffs cannot credibly assert that the same conduct

    will be repeated in this case.

            Second, even if FDOT were to issue a new CE and the USFWS were to issue a new

    BO in the future with similar alleged deficiencies, Plaintiffs would be able to challenge those

    actions at that time. Therefore, the second criteria for the “capable of repetition yet evading

    review” exception is not met. See Al Najjar, 273 F.3d at 1336 (explaining that “even a likely

    recurrence is insufficient if there would be ample opportunity for review at that time”). For

    these reasons, no exception to the general rule on mootness is present.

           Even if the Court finds that some aspect of Plaintiffs’ ESA or NEPA claims concerning

    the SR 29 project survives the jurisdictional defects noted above, the Court should exercise its

    discretion to dismiss the suit under the doctrine of prudential mootness. Ingaseosas Int’l Co.

    v. Aconcagua Investing Ltd., 479 F. App’x 955, 962 (11th Cir. 2012) (per curiam). Under the

    prudential mootness doctrine, a court may exercise its discretion and decline to grant

    declaratory and injunctive relief if the controversy is “so attenuated that considerations of

    prudence and comity for coordinate branches of government counsel the court to stay its hand,

    and to withhold relief it has the power to grant.” Sierra Club v. U.S. Army Corps of Eng’rs,

    277 F. App’x 170, 172 (3d Cir. 2008) (quoting Chamber of Commerce v. U.S. Dep't of Energy,



                                                  13
Case 2:20-cv-00013-SPC-NPM Document 35 Filed 06/26/20 Page 14 of 20 PageID 242




    627 F.2d 289, 291 (D.C. Cir. 1980) (per curiam)); In re Club Assocs., 956 F.2d 1065, 1069

    (11th Cir. 1992). The Eleventh Circuit has found that the critical question under prudential

    mootness is “whether changes in circumstances that prevailed at the beginning of the litigation

    have forestalled any occasion for meaningful relief.” Ingaseosas Int’l Co., 479 F. App’x at

    962-63 (citation omitted).

           Here, there is no meaningful relief for Plaintiffs to obtain with respect to the SR 29

    project because FDOT and USFWS have withdrawn the CE and BO, respectively. At this

    time, there is no funding for project construction. Whether such funding may become available

    in the future is a matter of speculation; however, FDOT has stated that funding is not

    anticipated for at least ten years. Under the circumstances, the Court should stay its hand and

    decline to adjudicate Plaintiffs’ claims concerning the SR 29 project.

  II.      COUNTS ONE AND THREE DO NOT CHALLENGE A FINAL AGENCY
           ACTION.

           The Court also does not have subject matter jurisdiction because the claims contained

    within Counts One and Three are no longer challenging final agency action. The Supreme

    Court set forth the criteria for determining final agency action in Bennett v. Spear, 520 U.S.

    154 (1997). The Court explained that, as a general matter, two conditions must be satisfied for

    agency action to be “final.” Id. at 177-78. First, the action “must mark the ‘consummation’

    of the agency’s decision making process,” and not be “of a merely tentative or interlocutory

    nature.” Id. Second, the action “must be one from which ‘rights or obligations have been

    determined,’ or from which ‘legal obligations will flow.’” Id. (citations omitted). Absent a

    specific final agency action, jurisdiction to consider Plaintiffs’ claims is lacking. Nat’l Parks

    Conservation Ass’n v. Norton, 324 F.3d 1229, 1236 (11th Cir. 2003) (“[F]ederal jurisdiction


                                                   14
Case 2:20-cv-00013-SPC-NPM Document 35 Filed 06/26/20 Page 15 of 20 PageID 243




    is similarly lacking when the administrative action in question is not ‘final’ within the meaning

    of 5 U.S.C. § 704.”).

             Here, because the CE and BO have been rescinded, there is not any remaining final

    agency action with respect to the SR 29 project, as is required by the APA for this Court’s

    review. 5 See 5 U.S.C. § 704; see also Arizonans for Official English v. Arizona, 520 U.S. 43,

    67 (1997) (explaining that, to qualify as a case fit for federal court adjudication, “an actual

    controversy must be extant at all stages of review, not merely at the time the complaint is

    filed”) (citations omitted). In other words, there is not currently a justiciable “case or

    controversy” for Plaintiffs’ ESA claim in Count One and the NEPA claim in Count Three

    because the documents (agency actions) that those claims are based on are rescinded.

             As explained above, the OEM of the Department rescinded its CE by stating: “[b]ased

    on the information provided in your request relating to funding, permitting, project schedule

    and future environmental actions the OEM supports your request and hereby RESCINDS

    approval of the referenced Type II Categorical Exclusion . . ..” Exhibit D. Thus, because the

    2017 CE is now void, to pursue the SR 29 project in the future the Department will have to

    make a new determination under NEPA as to whether an EIS, EA, or CE is the appropriate

    course of action, and will have to prepare one of these documents. See 40 C.F.R. §§ 1501.4(a),




    5
      Plaintiffs similarly lack statutory standing to challenge the USFWS’ BO and the Department’s CE because
    the Plaintiffs are not challenging a final agency action. See, e.g., Colo. Farm Bureau Fed'n v. U.S. Forest Serv.,
    220 F.3d 1171, 1173 (10th Cir. 2000) (“The plaintiffs must therefore satisfy the “statutory standing”
    requirements of the APA ... Specifically, they must establish that defendants took “final agency action for
    which there is no other adequate remedy in court.”) (citation omitted); Nuclear Info. & Res. Serv. v. Nuclear
    Regulatory Comm'n, 457 F.3d 941, 950 (9th Cir. 2006) (“To meet the statutory requirements for standing under
    the APA, a plaintiff ‘must establish (1) that there has been a final agency action adversely affecting [it], and (2)
    that, as a result, it suffers legal wrong or that its injury falls within the ‘zone of interests' of the statutory
    provision the plaintiff claims was violated.’”) (citations omitted).


                                                            15
Case 2:20-cv-00013-SPC-NPM Document 35 Filed 06/26/20 Page 16 of 20 PageID 244




    1508.4, 1508.9(a)(1). Likewise, the USFWS rescinded its BO when it confirmed in writing

    that the BO was inoperative and that proceeding on this project in the future would require a

    new consultation, in accordance with the ESA’s requirements. Exhibit E. The USFWS

    confirmed this in writing by stating:

            [. . .] [T]he Service does not consider our current Biological Opinion (dated
            January 22, 2016) and subsequent amendment to the Biological Opinion
            (dated June 22, 2016) on the project, as provided to the Federal Highway
            Administration (FHWA), to be operative. When you are ready to go forward
            with the project, you may re-initiate consultation with the Service, per your
            current agreement with the FHWA to conduct consultations, pursuant to
            Section 7 of the Endangered Species Act of 1973.

    Exhibit E. In light of these developments, neither agency action meets the Bennett finality

    criteria.

            With respect to the BO, Bennett held that a biological opinion may be a final,

    reviewable agency action of the issuing wildlife agency, see 520 U.S. at 178. However, it does

    not follow that the SR 29 BO is currently subject to review. As to the first prong of the Bennett

    test, the USFWS stated that it does not consider its current BO to be operative. Consultation

    must be re-initiated in the future when and if FDOT is ready to move forward with the action.

    When and if consultation is reinitiated in the future, such further consultation will be based on

    “the best scientific and commercial data available” at that time, as provided in the ESA and

    the consultation regulations. 16 U.S.C. § 1536(a)(2); 50 C.F.R. § 402.14(g)(8). The rescinded

    biological opinion clearly does not mark the consummation of the USFWS’ decision-making

    with respect to any future consultation concerning the SR 29 project.

            The claims contained in Count One also fail to satisfy the second prong of the Bennett

    finality test. Bennett, 520 U.S. at 177-78 (stating that the action “must be one by which ‘rights



                                                   16
Case 2:20-cv-00013-SPC-NPM Document 35 Filed 06/26/20 Page 17 of 20 PageID 245




    or obligations have been determined,’ or from which ‘legal obligations will flow’”) (citation

    omitted). Because the USFWS’ SR 29 BO is longer operative, it does not determine any rights

    or obligations of FDOT or any other potential stakeholder. Accordingly, at least one district

    court has concluded that there is no final, reviewable agency action remaining where, as here,

    USFWS has withdrawn a biological opinion. Cmtys. for a Great Nw., 2008 WL 11417138, at

    *6 (“The Fish & Wildlife Service, however, has withdrawn the 2004 Biological Opinion, and

    thus, there is no longer a live controversy regarding its lawfulness. The Court cannot afford

    Plaintiffs the relief they seek because the 2004 Biological Opinion is no longer in effect.”).

           In an analogous situation, a court in the Southern District of Florida concluded a

    biological opinion had no legal effect and therefore was not reviewable after expiration of the

    related Corps of Engineers permit. Nat’l Parks Conservation Ass’n v. U.S. Army Corps of

    Eng’rs, 574 F.Supp.2d 1314, 1321 (S.D. Fla. 2008) (“The plaintiffs here seek declaratory and

    injunctive relief for a permit that has expired and an accompanying biological opinion that has

    no current legal effect. There is no existing authorization under the CWA or the ESA for me

    to declare invalid.”). Another district court concluded that EPA’s transfer of the National

    Pollution Discharge Elimination System to the State of Arizona eliminated any effective relief

    that the court may have been able to grant with respect to the biological opinion. Defs. of

    Wildlife v. Flowers, No. CIV 02-195-TUC-CKJ, 2003 WL 22145708, * 5 (D. Ariz. Aug. 18,

    2003) ("[Plaintiffs] have failed to point to even a single collateral legal consequence flowing

    from the now withdrawn BO. Thus, the Court finds that the Saguaro Ranch BO is not a final

    agency action.”). Here, as in National Parks Conservation Ass’n and Defenders of Wildlife,

    the USFWS’ biological opinion no longer has legal effect because the federal action that was



                                                   17
Case 2:20-cv-00013-SPC-NPM Document 35 Filed 06/26/20 Page 18 of 20 PageID 246




    the subject of the ESA consultation process is not proceeding.

            Similarly, the Plaintiffs’ claims contained in Count Three claim do not meet either

    Bennett finality criteria in light of FDOT’s rescission of the CE. The CE does not mark the

    consummation of FDOT’s decision-making process with respect to NEPA compliance for the

    SR 29 project. If funding is available and FDOT elects to proceed with planning and

    construction of improvements to SR 29 in the future, FDOT will have to make a new

    determination under NEPA as to whether an EIS, EA, or CE is the appropriate course of action.

    Accordingly, the withdrawn CE does not determine any rights or obligations with respect to

    NEPA. In similar circumstances, the court in Delaware Riverkeeper v. Simpson, Civil Action

    No. 07-2489, 2008 WL 755947 (E.D. Pa. Mar. 17, 2008), granted a motion to dismiss based

    upon a lack of final agency action because the challenged CE was revoked and project funding

    was suspended pending completion of an EA. The Court should dismiss Plaintiff’s Count

    Three claim here based on the same reasoning.

            In sum, FDOT’s CE and USFWS’ BO supported Federal actions with respect to SR 29

    that did not and, now, cannot happen absent initiation of further, future actions by FDOT. See,

    e.g., Envtl. Prot. Info. Ctr. v. Simpson Timber Co., 255 F.3d 1073, 1080-83 (9th Cir. 2001)

    (ESA § 7 consultation not required on a non-Federal action). Thus, any decision by this Court

    with respect to the validity of the CE or BO would simply be advisory. Further, this Court is

    unable to grant any effective relief with respect to either the CE or the BO. Thus, Plaintiffs’

    Count One and Count Three claims are not justiciable and must be dismissed.6


    6
      As a related matter, claims concerning potential future actions by FWS and/or FDOT are not ripe for
    adjudication because both the USFWS and the Department must take further action under the ESA and NEPA
    to proceed on the SR 29 project. See e.g., Franklin v. Massachusetts, 505 U.S. 788, 797 (1992) (“The core
    question is whether the agency has completed its decision making process, and whether the result of that


                                                        18
Case 2:20-cv-00013-SPC-NPM Document 35 Filed 06/26/20 Page 19 of 20 PageID 247




                                                       CONCLUSION

              In summary, this Court lacks subject matter jurisdiction over Count One and Count

    Three of Plaintiffs’ First Amended Complaint. Because the BO and CE are rescinded and no

    longer operative, there is not a live controversy upon which the Court can grant effective relief;

    questions as to the adequacy of the BO and CE are moot; and there is no final agency action,

    as is required to assert a claim under the APA. For these reasons, the Department and Federal

    Defendants respectfully request that Count One and Count Three of Plaintiffs’ First Amended

    Complaint be dismissed for lack of subject matter jurisdiction under Federal Rule of Civil

    Procedure 12(b)(1). Furthermore, consistent with the Court’s May 29, 2020 Order (ECF No.

    34), the Department seeks to continue to be heard and have full-party status on all remaining

    counts.

                                                                   Respectfully submitted,


                                                                   /s/ Jason Gonzalez
                                                                   JASON GONZALEZ
                                                                   Florida Bar No. 146854
                                                                   DANIEL E. NORDBY
                                                                   Florida Bar No. 14588
                                                                   RACHEL C. PROCACCINI
                                                                   Florida Bar No. 1019275
                                                                   SHUTTS & BOWEN LLP
                                                                   215 South Monroe Street, Suite 804
                                                                   Tallahassee, Florida 32301
                                                                   (850) 241-1717
                                                                   jasongonzalez@shutts.com
                                                                   dnordby@shutts.com
                                                                   rprocaccini@shutts.com

    process is one that will definitely affect the parties.”). Because there is not finality regarding the USFWS’ and
    the Department’s ESA and NEPA-related decision-making, there is currently no extant controversy regarding
    the SR 29 project and the Court lacks subject matter jurisdiction under the APA to review claims brought under
    the ESA and NEPA. See, e.g., Arizonans for Official English, 520 U.S. at 67; Franklin, 505 U.S. at 797.



                                                           19
Case 2:20-cv-00013-SPC-NPM Document 35 Filed 06/26/20 Page 20 of 20 PageID 248




                                                        MEREDITH S. DELCAMP
                                                        Florida Bar No. 0016242
                                                        SHUTTS & BOWEN LLP
                                                        4301 West Boy Scout Blvd., Suite 300
                                                        Tampa, Florida 33607
                                                        mdelcamp@shutts.com


                                                        Federal Defendants’ Counsel of Record
                                                        Seth M. Barsky, Section Chief
                                                        Meredith Flax, Assistant Chief
                                                        Mark Arthur Brown (Fla. Bar No.
                                                        099504)
                                                        U.S. Department of Justice
                                                        Wildlife and Marine Resources Section
                                                        4 Constitution Square
                                                        150 M Street, N.E.
                                                        Washington, D.C. 20002
                                                        T: (202) 305-0204
                                                        mark.brown@usdoj.gov


                                  CERTIFICATE OF SERVICE

           I hereby certify that on June 26, 2020 a copy of the foregoing was filed electronically.

    Notice of this filing will be sent by operation of the Court’s electronic filing system to all

    parties indicated on the electronic filing receipt. Parties may access this filing through the

    Court’s system.

                                                                /s/ Jason Gonzalez
                                                                JASON GONZALEZ




                                                 20
